Title: From James Madison to John Page[?], 8 May 1780
From: Madison, James
To: Page, John


Philadelphia May 8th. 1780Dear Sir
By yesterday’s post I had the pleasure of receiving your favor of the 27th. Ulto. The price of Dunlap’s paper I understand will be 204 Drs. per annum besides the gratification to the Post which will be not much less. But if there were less objection against the expence, the uncertainty of the conveyance is such that I scarcely think it would be worth your while to become a subscriber. Should that still be your wish however your instructions shall be immediately executed.
Our public affairs still continue in a very confused and critical state owing to the distress of public credit. Nor can they be well put into a better one till the new arrangement of finance and the requisition of specific supplies are complied with by the States. It appears that this is likely to be done with great decision and energy in the Eastern States. And if Virginia fulfils the expectation and hopes of the public, I flatter myself that however objectionable past[?] measures may be thought we shall in future stand on firmer ground than we have ever done. The terms on which the new money is to be emitted will certainly give it a more substantial and intrinsic value than the old ever had, and the experienced folly of tampering with public credit, will it is to be hoped prevent any mischief to it from that source. Our great danger at present arises from the dilatory proceedings of the States and the real difficulty of drawing forth those resources which the new System is to operate upon. The Treasury and the Army both require immediate relief; and every thing must be in a state of stagnation, to say the lea[s]t, till the contributions of Money & Stores arrive. It is not to be expected that Congress can do any thing further of themselves. The only real power they ever had of supporting the war was that of emitting money on the faith of their Constituents. Their vote for stopping the press was a voluntary relinquishment of that. They are now totally dependent on the supplies from the States. They can not execute a single measure but as the means are first put into their hands. It is absolutely necessary that the States should attend to this change of circumstances and regulate their conduct accordingly. Any further reliance on the separate resources of Congress will infallibly end in disappointment & ruin.
A Vessel from the West Indies brings information that Mr Gerard & Mr Jay had arrived at Cales [Cadiz?] in 22 days from their leaving Martinique. The English fleet at St. Lucia consists of 22 Ships of the line and a few frigates. They had collected their force at that place in order to make an attempt on Grenada & St. Vincents. But the french reinforcement has stopped that enterprize. The Marquis de Bouillé has also strengthened those places with 800 troops sent to one and 600 to the other.
The Enemy at N. York have received late despatches from Europe. But a profound silence is as yet observe[d] with regard to the news in them. An Opinion prevails there that Paul Jones is on the Coast with a small squadron They say in their papers that the Galatea has been chased by it and that a 74 & some other ships are going out in search of it. The Marquis de la Fayette is arrived at Boston and probably will be here in a few days. His return was not expected and is considered as an omen not unfavorable.
I suppose you must have heard of the death of your friend Don Juan de Miralles. We were this morning on the invitation of [the] Minister of France, at the celebration of the service for the repose of his Soul. He died at Head Quarters whither he attended the Minister on a visit to the Genl & the Army. Every mark of sincere regret is visible in all those who were acquainted with him. The lying genius of Rivington has converted his death into that of the Chevalr. de la Luzerne who he says was obliged to fly to the Army for protection against the vengeance of the people. With very sincere esteem & regard I am Dr Sir [Yr.] Obt. & humble Servt
James Madison Jnr.
